Vascular Diseases of the Spleen: A Review                                                                                      5/14/20, 11:06 AM




             J Clin Transl Hepatol. 2017 Jun 28; 5(2): 152–164.                                              PMCID: PMC5472936
             Published online 2017 Mar 24. doi: 10.14218/JCTH.2016.00062                                           PMID: 28660153


             Vascular Diseases of the Spleen: A Review
             Pearl Princess D. Uy,*,1,4 Denise Marie Francisco,1 Anshu Trivedi,2 Michael O’Loughlin,3 and George Y. Wu1
             1
                 Department of Medicine, University of Connecticut Health Center, Farmington, CT, USA
             2
                 Department of Pathology, Hartford Hospital, Hartford, CT, USA
             3
                 Department of Radiology, Hartford Hospital, Hartford, CT, USA
             4
                 Department of Gastroenterology & Hepatology, University of Connecticut Health Center, Farmington, CT, USA
             *Correspondence to: Pearl Princess D. Uy, Department of Medicine, University of Connecticut Health Center, 263
             Farmington Avenue, Farmington, CT 06030-1235, USA. Tel: +1-860-810-9608, Fax: +1-860-679-4613, E-mail:
             uy@uchc.edu
             The authors have no conflict of interests related to this publication.
             Contributed by

             Conceived the topic (PPDU, GYW), prepared the manuscript (PPDU), generated the schematic diagrams (DMF),
             contributed to the pathology and radiology section (AT, MO’L), edited the manuscript (GYW). All the authors made
             significant contributions to this review article.

             Received 2016 Nov 13; Revised 2017 Feb 15; Accepted 2017 Feb 23.

             Copyright © 2017 Authors.

             This article has been published under the terms of Creative Commons Attribution-NonCommercial 4.0 International
             (CC BY-NC 4.0), which permits noncommercial unrestricted use, distribution, and reproduction in any medium,
             provided that the following statement is provided. “This article has been published in Journal of Clinical and
             Translational Hepatology at DOI: 10.14218/JCTH.2016.00062 and can also be viewed on the Journal’s website at
             http://www.jcthnet.com”.


             Abstract
             Vascular diseases of the spleen are relatively uncommon in the clinical practice. However, the reported
             incidence has been progressively increasing, probably due to advances in the imaging modalities used
             to detect them. This disease condition often presents with non-specific clinical manifestations, but can
             be associated with significant morbidity and mortality. This review article aims to provide updated
             clinical information on the different vascular diseases of the splenic vasculature—splenic vein
             thrombosis, splenic vein aneurysm, splenic artery aneurysm, splenic arteriovenous fistula, and
             spontaneous splenorenal shunt—in order to aid clinicians in early diagnosis and management.



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                               Page 1 of 27

                    Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 1 of 27 PageID #: 174
Vascular Diseases of the Spleen: A Review                                                                             5/14/20, 11:06 AM



             Keywords: Splenic vein thrombosis, Splenic vein aneurysm, Splenic artery aneurysm, Splenic
             arteriovenous fistula, Spontaneous splenorenal shunt

             Introduction
             The spleen has an important role in the immune function and hematopoiesis of the body. A diseased or
             surgically absent spleen increases the risk for infections with encapsulated bacteria. In addition, it may
             be secondarily involved in certain oncologic, infectious, hepatic and pancreatic diseases or secondary
             to trauma or iatrogenic causes. Diseases of the spleen, especially those involving the splenic vessels,
             are rare, and the diagnoses are often missed due to lack of or nonspecific clinical symptoms. Delayed
             diagnosis and treatment of splenic diseases, however, can lead to catastrophic complications that
             include splenic rupture and death. Moreover, emergent surgical interventions are also associated with
             higher peri- and postoperative morbidity and mortality rates. The recent advances in imaging
             modalities have allowed for vascular diseases of the spleen to be increasingly diagnosed at early stages
             and in asymptomatic phases, allowing for elective surgeries, less invasive endovascular surgeries or
             observation with serial imaging to be performed. Early recognition by clinical examination and
             diagnostic imaging is important for timely intervention, improved clinical outcomes, and increased
             survival rates.

             Splenic vasculature
             The main arterial supply of the spleen is the splenic artery. It courses to the left, along the superior
             border of the pancreas, posterior to the omental bursa, and anterior to the left kidney. It divides into 5
             or more branches that enter the hilum of the spleen, within the splenorenal ligament. As the splenic
             artery passes the superior border of the pancreas, it gives off small arterial branches that supply the
             pancreatic neck, tail, and body.1,2 It also provides the short gastric arteries that supply the fundus of
             the stomach, and left gastro-omental artery which courses along the greater curvature of the
             stomach.1,2 The splenic vessels do not anastomose, resulting in 2 or 3 distinct vascular segments.
             Between these segments are avascular planes that can be used to minimize blood loss during subtotal
             splenectomies.1,2

             The main vascular drainage of the spleen occurs through the splenic vein. Tributaries include the short
             gastric veins from the fundus and greater curvature of the stomach, the left gastro-omental vein from
             the greater curvature of the stomach, pancreatic veins that drain the pancreatic body and tail, and the
             inferior mesenteric vein.1,2 It courses to the right and lies inferior to the splenic artery, passing through
             the splenorenal ligament. The inferior mesenteric vein unites with the splenic vein, as it courses
             posterior to the pancreatic body and tail. Then, the splenic vein joins the superior mesenteric vein to
             form the hepatic portal vein, posterior to the neck of the pancreas.1,2 Several anatomical variations in
             the branching of the splenic vessels within the hilum have been described, which can be important
             during splenic surgery. And lastly, a thin fibrous capsule surrounds the spleen. From the capsule,
             connective tissue trabeculae extend into the splenic parenchyma to the hilum, including the branches of
             the splenic artery and vein.3

             Diseases of the splenic vasculature


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                        Page 2 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 2 of 27 PageID #: 175
Vascular Diseases of the Spleen: A Review                                                                          5/14/20, 11:06 AM



             Splenic vein thrombosis
             Splenic vein thrombosis (SVT) is often related to a pancreatic pathology, because of the close
             anatomical relationship between the splenic vein and the pancreas. SVT may also occur due to intrinsic
             endothelial damage to the splenic vein from thrombosis or neoplasm, from propagation of a portal vein
             clot and erosion of a pseudocyst into the splenic vein, or it may result from external splenic vein
             compression by a pseudocyst, fibrosis or lymphadenopathy that leads to venous stasis and thrombosis.4
             There should be a high index of suspicion for SVT in a patient with pancreatitis who presents with
             new-onset gastrointestinal (GI) bleeding, in a patient with isolated gastric varices, or in a patient with
             splenomegaly in the absence of cirrhosis, portal hypertension or hematologic diseases.4 In a large case
             series by Agarwal et al.,5 out of the 157 patients who were treated for chronic pancreatitis, the
             incidence of SVT was 22%. This result was further supported by a meta-analysis performed by Butler
             et al.6 that showed a 22.6% incidence of pancreatitis-induced SVT among those with acute
             pancreatitis, and 12.4% for those with chronic pancreatitis. A prior literature review by Sutton et al.7
             involving 53 cases of isolated SVT reported that 52% of patients had a pancreatic disease. Other
             identified causes of SVT in the literature are summarized in Table 1.4–17




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                     Page 3 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 3 of 27 PageID #: 176
Vascular Diseases of the Spleen: A Review                                                                                          5/14/20, 11:06 AM




                  Table 1.
                  Summary on the etiologies of the different vascular diseases of the spleen

                   Splenic Vein Thrombosis        Splenic Vein          Splenic Artery       Splenic          Spontaneous
                   (SVT)                          Aneurysm              Aneurysm (SAA)       Arteriovenous    Splenorenal Shunt
                                                  (SVA)                                      Fistula (SAVF)   (SSRS)


                   – Pancreatic disease (acute    – Congenital          – Congenital         – Congenital     – Liver cirrhosis
                       pancreatitis, chronic      – Acquired            – Acquired           – Acquired          (e.g. alcohol,
                       pancreatitis, pseudocyst, – Portal               – Portal             – Rupture of        hepatitis B,
                       abscess, malignancy)             hypertensio        hypertension         splenic          hepatitis C,
                   – Non-pancreatic                     n (e.g.         – Atherosclerosis       artery           fatty liver)
                       malignancy (e.g.                 secondary       – Inflammation          aneurysm      – Hepatocellular
                       lymphoma, sarcoma)               to liver           (e.g.                into             carcinoma
                   – Coagulation disorder (e.g.         cirrhosis)         pancreatitis)        correspondi –
                       protein C or S             – Inflammation – Pregnancy                    ng splenic       Antiphospholi
                       deficiency, factor V             (e.g.           – Abdominal             vein             pid antibodies
                       Leiden mutation,                 pancreatitis)      trauma            – Penetrating    – Idiopathic
                       myeloproliferative         – Trauma              – Arterial              trauma        – Congenital
                       disorders,                 – Prior                  degeneration      – Post-          – Iatrogenic (e.g.
                       thrombocytosis,                  surgeries          (e.g. medial         splenectom       sclerotherapy
                       paroxysmal nocturnal       – Idiopathic             fibrodysplasia)      y,               complication)
                       hemoglobinuria)                                  – Collagen              gastrectomy
                   – Post-splenectomy and                                  vascular          – Mycotic
                       other surgeries                                     disease              infection
                       involving the splenic                            – Autoimmune         – Pancreatitis
                       vessels and stomach                                 disease (e.g.     – Iatrogenic
                   – Retroperitoneal fibrosis                              systemic lupus
                   – Abdominal trauma                                      erythematosis,              Open in a separate window
                   – Splenic artery and vein                               polyarteritis
                       aneurysm                                            nodosa)
                  – Disseminated
             Although            tuberculosis
                        the clinically described triad of SVT–includes
                                                               Post-liversplenomegaly, normal liver enzymes and upper
                  – Idiopathic
             GI bleeding,                                        transplant
                            SVT is diagnosed most often on imaging.4–7,11      Increased pressure within the splenic
             vein from the thrombosis can lead to a localized form of portal hypertension called “sinistral” or “left-
             sided” portal hypertension, where the venous drainage of the spleen occurs by the collateral circulation
             that includes the short and posterior gastric veins to the coronary veins, and the gastroepiploic veins to
             the superior mesenteric vein.6,7 The formation of gastric varices is related to the dilation of the
             submucosal venous reticulum of the gastric fundus which connects the coronary veins, short and
             posterior gastric veins.13,18 The mechanism by which splenomegaly develops is not clear, but may be



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                                   Page 4 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 4 of 27 PageID #: 177
Vascular Diseases of the Spleen: A Review                                                                           5/14/20, 11:06 AM



             related to increased splenic venous congestion and splenic arterial blood flow, that may cause
             hemorrhage, infarction, and—in rare cases—rupture.19 It has been clearly shown that splenomegaly is
             not due to portal hypertension per se.19

             Historically, patients would often present with chronic abdominal pain and upper GI bleeding.
             However, with the availability of imaging studies, SVT is now often diagnosed in asymptomatic
             patients.6,20 In a prospective study by Koklu et al.,19 37.5% presented with abdominal pain, whereas
             29.2% had GI bleeding. This reported incidence of GI bleeding was further confirmed in the meta-
             analysis by Butler et al.,6 which only included studies published after 1995, where 53% of patients had
             varices and 12.3% had GI bleeding. This is in contrast to the findings of Sutton et al.,7 which showed a
             64% incidence of GI hemorrhage among the 53 cases of isolated SVT on prior literature review. This
             may be explained by the earlier diagnosis and treatment of SVT with the advent of more advanced
             imaging tools. In the same meta-analysis, splenomegaly was only noted in 42–54% of patients with
             pancreatitis-induced SVT, which supports the notion that not all patients with SVT present with
             splenomegaly.6

             Diagnostics
             Because it is non-invasive and inexpensive, abdominal ultrasound (US) is often the first imaging test
             used to search for SVT. Its accuracy is comparable to angiography and arterial portography in the
             evaluation of the portal venous system, with a 93% sensitivity and 83% specificity.18 SVT will appear
             echogenic without detectable flow on Doppler US in cases of complete obstruction. Recently, Lewis et
             al.15 reported that endoscopic ultrasound (EUS) to diagnose SVT is superior to abdominal US and
             computed tomography (CT) for identifying pancreatic tumors and vascular involvement, with reported
             accuracies of 94% and 87%, respectively. EUS should be considered in the evaluation for SVT and
             pancreatic disease, especially when other imaging modalities fail to identify SVT in spite of clinical
             signs in favor of that diagnosis. EUS is especially used when pancreatic disease or varices are
             suspected, or if patients are obese or have ascites.

             CT scan with contrast may demonstrate SVT as an intraluminal low-density filling defect, together
             with splenomegaly, gastric or esophageal varices, and the underlying etiology.20 It has a 90%
             sensitivity and 50% specificity in identifying esophageal varices, and 87% sensitivity in diagnosing
             gastric varices.6,21 However, the preferred standard for the assessment of the portal venous anatomy is
             magnetic resonance angiography (MRA). SVT appears as an intraluminal filling defect after contrast
             administration. In a study by Edelman et al.,22 MR angiography was found to be superior to abdominal
             US for identifying SVT, but the study was limited by a small population size.18,19,22,23

             Moreover, as patients with SVT may initially present with GI bleeding, esophagogastroduodenoscopy
             (EGD) is also useful for identifying esophageal and gastric varices, and other sources of upper GI
             bleeding, with a reported accuracy of 90%.18,20 Contrast barium examinations are now used only
             infrequently due to the superiority of more advanced diagnostic modalities. Endoscopically, gastric
             varices may appear as dilated veins or nodularities in the gastric rugae.18 A finding of isolated gastric
             varices should prompt further evaluation for possible left-sided portal hypertension. Pathology is not
             necessary for the diagnosis of SVT as imaging is usually sufficient. Fig. 1 shows a normal splenic
             artery (top image) and vein (center image), and a thrombosed splenic vein (bottom image).

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                    Page 5 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 5 of 27 PageID #: 178
Vascular Diseases of the Spleen: A Review                                                                                5/14/20, 11:06 AM




                                                                                           Open in a separate window
                  Fig. 1.
                  Hematoxylin and Eosin (H&E) stain of a section of a normal splenic artery (topmost image) and a
                  normal splenic vein that are both 100× magnified (center image). An H&E stain of a splenic vein with
                  an organizing thrombus partially occluding the lumen (thrombus marked by the arrow), 100×
                  magnification is shown at the bottom image of Fig. 1.



             Treatment
             In the past, splenectomy was the treatment of choice for both symptomatic and asymptomatic SVT
             since blood flow to the collateral veins and gastric varices can be eliminated. However, in a meta-
             analysis by Butler et al.,6 routine splenectomy for those without an overt GI bleed was not
             recommended, due to the high risk of portal or splenic vein thrombosis (PSVT) and post-operative
             infections.6,12 According to Krauth et al.,16 there was an overall risk of 3.3% for PSVT after open and

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                         Page 6 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 6 of 27 PageID #: 179
Vascular Diseases of the Spleen: A Review                                                                          5/14/20, 11:06 AM



             laparoscopic splenectomy. However, Ikeda et al.17 identified a higher risk of PSVT among those who
             underwent laparoscopic compared to open splenectomy (55% vs 19%), possibly due to the
             pneumoperitoneum and laparoscopic splenectomy. This discrepancy highlights the need for larger
             prospective studies comparing the outcomes of both surgical techniques.

             Alternatives to splenectomy that have been recently studied are associated with fewer complications
             and allow for preservation of the splenic structure and immune function. In a retrospective study on 11
             patients with splenic vein occlusion and GI bleeding, Luo et al.13 described their experience using
             transjugular endovascular recanalization of the splenic vein, which led to resolution of the gastric
             varices. There were no post-procedural complications or recurrence of the GI bleeding. However, stent
             stenosis was observed in 33% of the patients with bare metal stents on follow-up.13 A transhepatic
             approach was recommended for patients with cirrhosis because it involves creation of an intrahepatic
             portosystemic shunt.13 This study was limited by its short follow-up period of 3–34 months and small
             sample size.

             Splenic artery embolization is another alternative to splenectomy. Wang et al.14 performed a
             retrospective study that included 14 patients with left-sided portal hypertension and gastric bleeding. A
             limited embolization of the splenic parenchyma was recommended due to the risk of splenic abscess
             with complete embolization.14 Although there was complete resolution of the gastric varices and
             collateral circulation, most patients developed post-embolization syndrome that included left upper
             quadrant pain and fever during follow-up.14 The role of anticoagulation in the treatment of SVT is still
             unclear. Its use has been reported in a few cases, as an adjunct to splenic vein revascularization and as
             sole treatment for SVT associated with malignancy or post-splenectomy.9,12,17,24 Given the recent
             advances in the management of SVT, treatment should be individualized, taking into account the
             surgical risk, severity of the GI bleeding, and the risks and benefits of each procedure.

             Splenic vein aneurysm
             Splenic vein aneurysm (SVA) is very rare, but there has been a reported increase in its occurrence,
             likely related to the increasing availability of advanced imaging modalities. In a systematic review by
             Sfyroeras et al.,25 the reported incidence of SVA was 14.1% among the visceral venous aneurysms.
             SVA may be congenital or acquired, with most due to multifactorial causes. It may arise from a
             congenitally weak vessel wall or failure of the vitelline vein to regress, as evidenced by an antenatal
             diagnosis of SVA in a newborn.26 Although SVA occurs among those without liver disease, most
             authors still consider portal hypertension as the most common etiology of an acquired SVA since
             elevated portal pressure causes intimal thickening and medial hypertrophy, and subsequent fibrosis and
             aneurysm formation.27,28 This association is supported by the regression of the SVA after decreasing
             portal venous pressure and splenic size.29 Other causes of SVA are listed in Table 1.25–32

             Most SVA are incidental findings and are asymptomatic. According to Sfyroeras et al.,25 abdominal
             pain is seen in 44.7% of patients with visceral venous aneurysms, followed by incidental discovery in
             38.2%, and GI bleeding in 7.3% of cases. Reported complications include thrombosis (in 17% of
             cases), splenic vein rupture (in 2.2%), and obstructive jaundice from compression of adjacent structures
             like the duodenum and extrahepatic biliary ducts.25,26,28,31,32 Severe portal hypertension,



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                    Page 7 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 7 of 27 PageID #: 180
Vascular Diseases of the Spleen: A Review                                                                            5/14/20, 11:06 AM



             coagulation disorder, and inflammation have been associated with rupture regardless of the aneurysm
             size.29,33 Whereas, thrombosis occurs from stagnation of blood flow in the dilated areas or due to
             compression of the vessel by surrounding structures.

             Diagnostics
             US is the initial imaging test of choice for diagnosing SVA, demonstrating either a saccular or
             fusiform, and hypo- or anechoic splenic vein dilatation.20,34–36 For extrahepatic portal vein
             aneurysms, which include SVAs (near its confluence with the superior mesenteric vein), a diameter that
             is greater than or equal to 2 cm is considered the diagnostic standard for cirrhotic patients, whereas it is
             at least 1.5 cm for the non-cirrhotic patients, based on the study by Doust and Pearce.37,38 The
             aneurysm will normally fill up with color flow at an increased flow velocity, with a “to-and-fro” flow
             or the “Yin-Yang sign” that signifies blood flow during systole and diastole.20,27,29,30,34–36

             Currently, CT and magnetic resonance imaging (MRI) scans are often used as adjuncts when US results
             are equivocal or when complications are suspected.27,36,39 SVA will simultaneously enhance with the
             portal and superior mesenteric veins on CT, whereas they will appear as hypointense lesions on T1-
             weighted MRI.34 MRA is also a promising non-invasive tool that has replaced the conventional
             invasive angiography in the diagnosis of SVA, especially for patients undergoing surgery.39 Moreover,
             recent studies have demonstrated the utility of contrast-enhanced US in detecting SVA, as it has better
             delineation of the vessel lumen and patency, and configuration of the SVA when compared to the B
             mode and color flow US.36 However, this study was limited by a small sample size (7 patients) due to
             the rarity of these aneurysms. Its accuracy in diagnosing SVA needs to be verified in a larger study,
             with comparison to other diagnostic modalities. Lastly, pathology is not required for the diagnosis, but
             when available, histological findings include decrease in the number and size of elastic and muscle
             fibers of the wall, fragmented internal elastic layer, and replacement by fibrous tissue.

             Treatment
             If the patient is symptomatic, and when the aneurysm is significantly expanding or has complications,
             surgery is the treatment of choice.25,27,33,37,40,41 In a literature review by Laurenzi et al.37
             involving 190 patients with portal vein aneurysms, 21% had surgery and post-operative mortality was
             noted to be 17.5%. There were no reported recurrences of SVA, however most studies were limited by
             a short follow-up period (median of 10.5 months).37 The surgical therapies include aneurysmectomy
             with or without allograft placement, aneurysmorrhaphy with or without thrombectomy, splenectomy,
             and portal shunt procedures with splenectomy for those with portal hypertension.25,26,28,31,32,37 For
             patients without portal hypertension, aneurysmorrhaphy is the procedure of choice for those with
             saccular aneurysm, whereas aneurysmectomy is recommended for those with the fusiform type.27,35

             Currently, there is no general consensus regarding treatment of asymptomatic SVA. Some authors
             recommend serial monitoring of patients who are high-risk surgical candidates and without any portal
             hypertension and thrombosis, while others propose prophylactic surgery for low-risk surgical
             candidates.27–30 According to Moreno et al.,40 surgery is recommended for asymptomatic SVA that is
             at least 3 cm in diameter, whereas serial observation is indicated for asymptomatic patients with an
             SVA diameter of less than 3 cm. Even though studies have reported that bigger SVAs have higher rates


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                       Page 8 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 8 of 27 PageID #: 181
Vascular Diseases of the Spleen: A Review                                                                           5/14/20, 11:06 AM



             of complications, such as thrombosis, rupture and compression of surrounding structures, there are still
             few reported cases of rupture that had an SVA diameter of less than 2 cm.33 In a study by Sfyroeras et
             al.,25 among the cases that were serially monitored, 94% of aneurysms were stable in terms of size on
             follow-up. There was only one reported case that demonstrated spontaneous regression of the SVA
             after years of observation,32 while some regressed with resolution of portal hypertension and
             splenomegaly,29 or remained stable with beta-blocker treatment.42 Due to the significant post-
             operative mortality rate, management of asymptomatic SVA should be individualized, and should take
             into account the risk and benefits of surgery versus close follow-up with serial imaging.

             Splenic artery aneurysm/pseudoaneurysm
             Splenic artery aneurysm (SAA) is an abnormally dilated splenic artery, measuring more than 1 cm in
             diameter. Only a few reported cases of SAA have measured more than 10 cm in diameter, and these are
             known as giant SAAs. It is a true aneurysm and accounts for 60% of SAAs, with an overall incidence
             of 0.8%.43–47 It affects females four-times more often than males43–45 and is often seen in the fifth
             and sixth decades of life.48 In large retrospective case series, the most frequent comorbidities among
             SAA patients have included hypertension (47–52%), hyperlipidemia (44–47%), and tobacco use (11–
             47%), which highlights the role of atherosclerosis in the development of SAA.45–47 In another series
             involving 34 patients with SAA, 59% had portal hypertension and had an associated mortality rate of
             56%, compared to the 17% without portal hypertension.49 Other causes of SAA are listed in Table 1
             .43–47 In contrast, splenic artery pseudoaneurysm involves a focal disruption of the vessel wall. It is
             less prevalent than true SAA, and occurs more often in males than in females.43 In a case series by
             Tessier et al.,44 splenic artery pseudonaneurysm accounted for 27% of the visceral artery
             pseudoaneurysms. These were due to chronic pancreatitis (46%), trauma (29%), and unknown etiology
             (13%).43,44 Most patients, however, had chronic alcohol use.

             Most of the SAA are incidentally diagnosed, since 80–97.5% are asymptomatic.43,50 Symptomatic
             patients will present with nonspecific manifestations, like epigastric or left upper quadrant pain (49%),
             nausea and vomiting, and anorexia.50 According to Mattal et al.,46 spontaneous rupture of the SAA
             was the initial symptom of 2–10% of patients, with higher rates of rupture for giant SAA (28%). They
             present with sudden-onset sharp abdominal pain, Kehr sign (left shoulder pain), GI bleeding and
             hemodynamic instability.43–46 Bleeding may also result from fistulization of an SAA into adjacent
             organs.43–46 Pseudoaneurysms also manifest with bleeding with 58% of patients being
             hemodynamically unstable on presentation.44 The “double rupture” phenomena, which is noted in 20–
             30% of ruptured SAA, is characterized by bleeding into the lesser sac with a temporary tamponade,
             followed by bleeding into the peritoneal cavity via the foramen of Winslow or rupture of pars flaccida
             within 48 hours.43,44 Most SAA ruptures occur in pregnancy (95%) with a maternal-fetal mortality
             rate of 75%, whereas the mortality rate of ruptured pseudoaneurysm is almost 100%.43–45 Notable
             risk factors associated with rupture include a diameter of more than 2 cm, pregnancy (especially during
             the third trimester), symptomatic SAA, portal hypertension and liver transplantation.47–49
             Interestingly, in the study by Lakin et al.,45 patients who initially presented with signs of rupture were
             less than 60 years old (39%). An inverse relationship between the amount of calcification and the size
             of the aneurysm was found. It is still unclear if the calcification is protective against rupture or
             increasing growth of the aneurysm.

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                     Page 9 of 27

                  Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 9 of 27 PageID #: 182
Vascular Diseases of the Spleen: A Review                                                                        5/14/20, 11:06 AM



             Diagnostics
             SAA are frequently diagnosed incidentally, evidenced by a ring-like calcification in the left upper
             quadrant of a plain abdominal radiograph.20 However, for pregnant patients, US is often used due to its
             lack of radiation exposure. It will exhibit an anechoic mass, with or without calcification along its
             periphery, and with its vascularity emphasized by a color Doppler.20 US is less useful for small
             diameter aneurysms, however.43 An enhancing hypoattenuated mass, with or without peripheral
             calcification, may be demonstrated in the CT scan (Fig. 2, top image), with extravasation of contrast in
             cases of aneurysm rupture.20 On MRI (Fig. 2, center image), SAA will appear as a well-defined
             circular area with low signal intensity at the periphery and a varying signal intensity within the
             aneurysm, depending on the velocity of the blood flow and thrombus formation.20




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                   Page 10 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 10 of 27 PageID #: 183
Vascular Diseases of the Spleen: A Review                                                                              5/14/20, 11:06 AM




                                                                                          Open in a separate window
                  Fig. 2.
                  Splenic artery aneurysm as seen on a CT scan of the abdomen under maximum intensity projection
                  (MIP) (topmost image), a splenic artery aneurysm on MRI of the abdomen with contrast (marked by
                  the arrow) (center image), and a spontaneous splenorenal shunt as seen in a CT scan of the abdomen
                  with contrast (bottom image).



             Digital subtraction angiography (DSA) is the standard imaging method of choice for both SAA and
             pseudoaneurysm as it allows the determination of the exact location of the aneurysm and source of
             bleeding, and the detection of collateral circulation and concomitant intra-abdominal aneurysm.20,43
             More importantly, it also permits therapeutic intervention by transcatheter embolization.20,43 In a
             recent prospective study by Ulu et al.,51 multidetector CT angiography (MDCTA) was shown to be as
             accurate as DSA in the detection of SAA among children with chronic liver disease, representing a


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                      Page 11 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 11 of 27 PageID #: 184
Vascular Diseases of the Spleen: A Review                                                                       5/14/20, 11:06 AM



             potential non-invasive alternative to DSA. For splenic artery pseudoaneurysm, US and CT scan,
             including CT angiography and MRA are not often used since they do not permit therapeutic
             interventions to be done concomitantly.20,43 In any case, a finding of pseudoaneurysm must be treated
             urgently because the risk of rupture is close to 100%. Lastly, histological examination of SAA usually
             reveals subendothelial thickening, elastic lamina fragmentation, fibrosis and accumulation of
             glycosaminoglycans within the subintima and media. Secondary changes like luminal thrombosis and
             atherosclerosis can also be seen.

             Treatment
             Asymptomatic patients with SAA measuring more than 2 cm in diameter, or increasing in size must be
             treated.43–45 SAA detected among patients who are pregnant or are planning to become pregnant, and
             pre- or post-liver transplant, regardless of size, must also be treated due to the higher risk of
             rupture.43–45 Symptomatic patients with SAA require urgent treatment, whereas rupture necessitates
             emergent management. In a study by Lee et al.,49 elective surgery had zero operative mortality
             compared to the 40% with emergent surgery from SAA rupture. Survival after 46 months of follow-up
             was noted to be 84% after elective repair, in contrast to the 60% after SAA rupture.49

             Laparoscopic surgery, endovascular embolization and stent graft application have largely replaced open
             surgery (aneurysm ligation with or without splenectomy), which used to be the gold standard for the
             treatment of SAA. These procedures are less invasive and associated with lower peri- and post-
             procedural morbidity, faster recovery and shorter hospital stay. Conventional surgery is now mostly
             indicated for SAA rupture, especially with hemodynamic instability, due to its high morbidity rate of
             9% to 25% and mortality rate of 1% to 3%.43–45 Conventional surgery approaches include
             splenectomy with aneurysmectomy for SAA deep in the hilum, partial splenectomy for distal SAA,
             trans-aneurysmal arterial ligation, and proximal and distal splenic artery ligation with or without
             aneurysmectomy.43 Splenic conservation should be the goal for more proximal SAA. Surgery may be
             done via the lateral approach, which preserves the spleen’s collateral circulation, or via the anterior
             approach, which increases the risk of splenic infarction.43

             In a prospective study conducted by Tiberio et al.52 involving 29 SAA patients who were randomized
             to either laparoscopy or laparotomy, the laparoscopy group had lower morbidity rates, shorter hospital
             stays and more rapid recoveries. The 13.3% conversion rate from laparoscopic to open surgery was due
             to concomitant involvement of the pancreatic tail, and iatrogenic vessel tear during dissection.52
             Although, it was reported that laparoscopic repair cannot be done in cases of an SAA rupture, Kim et
             al.53 was able to successfully repair a ruptured SAA laparoscopically. Recent literature reviews also
             illustrate that laparoscopic surgery with splenectomy and possible distal pancreatectomy can be
             performed for hilar SAA that are difficult to manage using endovascular treatment.54

             Transcatheter embolization is preferred by most physicians as the initial treatment for asymptomatic
             SAA, especially among high-risk patients and surgically difficult SAA, except for those located in the
             splenic hilum, which requires splenectomy.43–45 The reported success rates range from 85–100%. The
             speed and non-invasiveness of the procedure allows for the preservation of the spleen and its
             immunologic functions.43–45 Notable complications include abscess, migration of the coil and
             subsequent distal infarction, rupture, recanalization, and post-embolization syndrome manifesting with

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                  Page 12 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 12 of 27 PageID #: 185
Vascular Diseases of the Spleen: A Review                                                                           5/14/20, 11:06 AM



             abdominal pain, fever, leukocytosis, thrombocytopenia and elevated lipase.43–47 In addition,
             endovascular stenting has been also used recently for proximal aneurysms due its lower risk of
             infarction and ability to preserve the splenic circulation.43 The successful treatment of SAA rupture by
             endovascular surgery has been documented in a few cases, especially on patients with portal
             hypertension because surgery is more technically difficult given the extensive collateral
             circulation.43,50,55,56 Other newer treatment options include staged therapy that involves
             embolization followed by surgical excision, and laparoscopic robotic surgery.43–45

             Conservative management is preferred for asymptomatic SAA that measures greater than 2 cm in
             diameter. According to Lakin et al.,45 patients who were observed with serial CT scan every 6 months
             showed a mean increase of 0.2 mm/year in the diameter of the aneurysm over a follow-up period of 3
             years. Because there were no reported ruptures or mortalities in the observed group, the authors
             concluded that small (less than 2 cm), asymptomatic, and heavily calcified SAA can be effectively
             managed with serial imaging due to a negligible risk of rupture.45 Due to the retrospective nature of
             this study and lack of randomization, it is prone to possible selection and treatment bias. However, it is
             still one of the largest cases series, as it included 128 patients with SAA. Up until now, there is no
             general consensus regarding the appropriate duration of follow-up for previously treated patients or
             those managed conservatively. Nonetheless, post-liver transplant patients should be monitored for SAA
             all throughout their lives. SAA has an excellent prognosis with timely intervention, since the 10-year
             survival rate in the treatment group is 85.1%, compared to the 94.9% rate in the observation group.45

             In a large meta-analysis by Hogendoorn et al.48 involving 1321 patients with SAA, endovascular
             surgery was noted to have better short-term outcomes and a lower perioperative mortality rate, when
             compared to open surgery. However, open surgery was associated with lower rate of late complications
             and re-interventions, while conservative management had a higher delayed morality rate which was
             thought to be related to the patients’ multiple comorbidities.48 Limitations of the study included the
             inclusion of mostly retrospective studies, the absence of laparoscopic surgery in the analysis, and
             missing information regarding the exact location of the SAA. Therefore, treatment of SAA must take
             into account the location and extent of the aneurysm, risk of rupture, surgical risk, and technical
             expertise. A prospective study that compares the efficacy and long-term outcomes of the different
             endovascular techniques with open and laparoscopic surgery is highly recommended. In contrast,
             pseudoaneurysms—regardless of symptoms and size—must be treated emergently due to a 100% risk
             of rupture. There is a high mortality rate of 50% if near the pancreatic body or tail, and 15% if near the
             pancreatic head.43 Endovascular surgery is the recommended treatment of choice. Complications
             include abdominal pain, splenic infarction and abscess, pancreatic abscess and death.43,44 Other
             therapeutic options include injection of thrombin-collagen complex and stent graft application, and
             splenectomy with distal pancreatectomy if associated with a pancreatic pseudocyst.43,44 Most
             importantly, post-procedural vaccination against encapsulated bacteria is important after splenectomy
             and after splenic treatments that are associated with risk for splenic infarction.43,56

             Splenic arteriovenous fistula




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                     Page 13 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 13 of 27 PageID #: 186
Vascular Diseases of the Spleen: A Review                                                                       5/14/20, 11:06 AM



             Splenic arteriovenous fistula (SAVF) is rare and can either be congenital or acquired. According to
             Schmidt et al.,57 congenital SAVF are intrasplenic and hemangiomatous, whereas acquired SAVF are
             secondary to traumatic, iatrogenic or spontaneous lesions. Other causes of SAVF are presented in
             Table 1.57–62 It occurs more often in females (80%), especially the multiparous, and its occurrence in
             men is likely associated to prior surgery or penetrating trauma.61 Only 16% of cases presented without
             signs of portal hypertension.59 SAVF should be considered in a patient with signs of acute portal
             hypertension that is not associated with a chronic liver disease.57–63 Most cases are asymptomatic, but
             the clinical suspicion increases whenever a characteristic “machinery bruit” is auscultated in the
             epigastric, left upper quadrant or left flank area in 30% to 60% of cases.57,58 These symptoms are
             secondary to the hyperdynamic blood flow state through the arteriovenous shunt, which leads to the
             sudden increase in pressure and congestion within the portal and mesenteric venous system.57,58
             Other clinical manifestations of SAVF are enumerated on Table 2.57–63 Untreated SAVF will
             eventually lead to portal hypertension and variceal bleeding, and intrahepatic sclerosis which causes
             irreversible portal hypertension that persists despite treatment.45,63




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                  Page 14 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 14 of 27 PageID #: 187
Vascular Diseases of the Spleen: A Review                                                                                               5/14/20, 11:06 AM




                  Table 2.
                  Summary on the clinical manifestations, diagnostics and treatment of the different
                  vascular diseases of the spleen

                                    Splenic Vein        Splenic Vein         Splenic Artery   Splenic               Spontaneous
                                    Thrombosis          Aneurysm (SVA)       Aneurysm         Arteriovenous         Splenorenal
                                    (SVT)                                    (SAA)            Fistula (SAVF)        shunt (SSRS)

                   Clinical         Splenomegaly, Abdominal pain,            Epigastric or    Machinery bruit       Hepatic
                   manifestation Abdominal              Gastrointestinal     left upper       in the epigastric or encephalopathy,
                                    pain, Upper         bleeding, Jaundice   quadrant pain,   left upper            Gastrointestinal
                                    gastrointestinal                         Gastrointestinal quadrant or left      bleeding,
                                    bleeding                                 bleeding,        flank,                Ascites
                                                                             Nausea and       Gastrointestinal
                                                                             vomiting,        bleeding,
                                                                             Anorexia, Kehr Splenomegaly,
                                                                             sign,            Abdominal pain,
                                                                             Hemodynamic      Ascites, Secretory
                                                                             instability      diarrhea, New-
                                                                                              onset heart failure
                                                                                              or portal
                                                                                              hypertension
                                                                                              (without liver
                                                                                              disease)
                   Diagnostics      Ultrasound-         Ultrasound- hypo-    Ultrasound-      Doppler               Doppler
                                    echogenic           or anechoic splenic anechoic mass     ultrasound-           ultrasound-
                                    without             vein dilatation with with or without pulsatile and          tortuous
                                    detectable          “to-and-fro” flow    peripheral       turbulent blood       inferiorly
                                    flow on             with color flow      calcification;   flow within fistula directed blood
                                    Doppler             CT scan and MRI      pregnant         CT and MRI with       vessels from
                                                                             patients
                                                                                                        Open in a separate window
                                    CT scan with        with contrast- if                     contrast- early       the splenic
                                    contrast-           with equivocal       CT with          enhancement of        hilum to the left
                                    intraluminal        findings or          contrast-        fistula               kidney with
             Diagnostics
                                    low-density         suspected            enhancing        CT and MRI            splenofugal
             US with color Doppler
                               filling is the initial
                                        defect        imaging of choice
                                                  complications            because it is angiography-
                                                                        hypoattenuated    non-invasive and inexpensive,
                                                                                                              blood flow      and
             can document the Endoscopic
                               presence of SAVF,       portal hypertension
                                                  Magnetic                     and or
                                                                        mass with   splenomegaly,
                                                                                          early      and exclude   hepatic
                                                                                                              CT scan   with
             parenchymal disease.57–63
                               ultrasound- Thereresonance
                                                    is a turbulent andwithout
                                                                         pulsatile bloodenhancement
                                                                                           flow with increased
                                                                                                        of        velocity
                                                                                                              contrast-     within
                                                                                                                        higher
             the fistula and immediately
                               with obesitydistal  to it, together withperipheral
                                               or angiography-           a dilated and elongated
                                                                                          fistula    afferent splenic  artery
                                                                                                              sensitivity than and
                               ascites
             draining splenic vein.20,63    SAVFperformed
                                                    will enhance   earlycalcification;
                                                             prior to     with contrast-enhanced      CT and
                                                                                          Selective celiac or MRI
                                                                                                              Dopplerscan, and
             MR and CT angiography.20,59
                               Magnetic          However,
                                                  surgery selective celiac      or splenicsplenic
                                                                        for small                             ultrasound
                                                                                           arteriography is still  the gold
             standard imaging for   SAVF because of its high accuracy
                               resonance                                      in localizing
                                                                        diameter              the vessel abnormality
                                                                                          arteriography-                and
                                                                                                              Angiography-
                                    angiography-                             aneurysm         tortuous splenic      gold standard
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                                       Page 15 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 15 of 27 PageID #: 188
Vascular Diseases of the Spleen: A Review                                                                            5/14/20, 11:06 AM



             collateral circulation, and it also allows the performance of embolization procedures concomitantly.58
             It will appear as a tortuous splenic artery and a dilated splenic vein that fills early during the arterial
             phase.20,61 This invasive imaging is especially recommended for patients with acute portal
             hypertension, and machinery-like abdominal bruit, in the absence of chronic liver disease.58 Although
             angiography is still the gold standard, Doppler ultrasonography allows a rapid diagnosis especially
             during medical emergencies presenting with massive GI bleeding.

             Treatment
             SAVF is highly curable, and early diagnosis and treatment are keys to preventing complications from
             portal hypertension. Currently, percutaneous arterial embolization is the treatment of choice for SAVF
             since it is less invasive, less costly, less risky and more rapidly performed with preservation of the
             spleen and its immunologic function.57–65 Complications include splenic infarction, abscess or
             rupture and risks are higher with complete ablation compared to segmental ablation.65 Open surgery is
             now reserved for patients with complications, chronic kidney disease, or with failure of
             embolization.59 It may either be by surgical ligation or resection of the fistula with aneurysmorrhaphy
             or splenectomy.61 With advances of endovascular procedures, studies have found that open surgery is
             more technically difficult and has a higher failure rate due to the distal location of the fistula and the
             possible collateral circulation and adhesions adjacent to it.58 Another alternative treatment that is
             mentioned in case reports include endovascular stent graft application for those without a tortuous
             splenic artery.64

             Spontaneous splenorenal shunt
             Spontaneous splenorenal shunt (SSRS) is a porto-systemic shunt that is mostly seen in patients with
             liver cirrhosis and portal hypertension.66 However, there are cases of SSRS among non-cirrhotic
             patients presenting with hyperammonemia and chronic recurrent hepatic encephalopathy. According to
             several studies, the prevalence of SSRS among liver cirrhosis patients ranges from 18.5% to 21%, with
             greater occurrence among those with hepatocellular carcinoma (HCC) and increasing body mass index,
             possibly related to the increased risk of HCC among obese people.67,68 It is still unclear whether the
             presence of SSRS is associated with the severity of cirrhosis due to conflicting study results. von
             Herbay et al.68 noted increasing prevalence of SSRS among Child-Pugh grade B and C patients,
             whereas the study by Tarantino et al.67 did not show any relationship. Other causes of SSRS are
             presented in Table 1.66–71

             In direct SSRS, there is communication between the exorenal circle and splenic vein tributaries at the
             fusion fascia of Toldt, which is the adhesion fascia of the visceral peritoneum and mesentery.66 SSRS
             was thought to be from the recanalization or reopening of embryonic channels that were closed during
             normal hemodynamics due to increase in resistance to portal outflow with portal hypertension, and also
             by the influence of vasoactive substances like nitric oxide and vascular endothelial growth factors that
             increases blood flow to the splanchnic circulation.66,67 SSRS may be incidentally diagnosed by
             imaging patients with liver cirrhosis and signs of portal hypertension, and on further work-up among
             patients without signs of liver cirrhosis, but with hyperammonemia and signs of hepatic
             encephalopathy.66–68 In a large case series involving 109 patients with liver cirrhosis, 50% of the
             patients with esophageal varices had some form of intra-abdominal porto-systemic shunt, whereas only

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                      Page 16 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 16 of 27 PageID #: 189
Vascular Diseases of the Spleen: A Review                                                                           5/14/20, 11:06 AM



             13% of those without varices had shunts.68 In the same study, there was also a positive correlation
             between the presence of shunts and ascites (61% versus 39%), and portal vein thrombosis.68 However,
             there was no significant correlation between the presence of these shunts and splenomegaly.68 These
             findings are in contrast to most reports of fewer varices and less ascites in the presence of these porto-
             systemic shunts by spontaneous decompression of the portal pressure. SSRS is associated with
             increasing intestinal sepsis, and chronic, recurrent and refractory porto-systemic encephalopathy.69

             Diagnostics
             Doppler US is often the initial imaging tool used to diagnose liver cirrhosis and it allows a non-
             invasive diagnosis of porto-systemic shunts by detecting the direction of the portal blood flow.67,68
             SSRS will appear as tortuous inferiorly directed blood vessels originating from the splenic hilum to the
             left kidney with evidence of splenofugal blood flow and markedly increased splenic volume, dilated
             left renal vein with phasic blood flow at a velocity of greater than 20 cm/sec, and dilated splenic vein
             (greater than 5 mm) with phasic blood flow at a velocity of greater than 15 cm/sec.67 In a comparative
             study by Bagheri et al.,72 CT scan (Fig. 2, bottom image) had a 78.6% sensitivity and 67.9%
             specificity in the diagnosis of SSRS while Doppler US had a sensitivity of 66.7% and a specificity of
             85.7%. This implies that CT scan must be performed despite a negative finding on US due to its low
             sensitivity.

             Angiography or portography is still considered the gold standard but its invasiveness and cost makes it
             less suitable for initial use or close follow-ups.67 Other diagnostic tests that have been used to
             document SSRS include MRI, single photon emission CT.67 It is important to screen liver transplant
             patients for the presence of spontaneous porto-systemic shunts in order to increase the chance of graft
             survival and reduce the risk of post-transplant portal vein thrombosis, as the presence of these shunts
             decreases portal blood flow.72–74

             Treatment
             SRSS was previously treated by left renal vein ligation which rapidly decreased the blood ammonia
             levels and improved the encephalopathy.73–76 However, there was a noted increase in the risk of
             bleeding varices and ascites by increasing the portal blood flow. Due to the significant postoperative
             morbidity and mortality risk with conventional surgical ligation, newer treatment modalities are now
             utilized and these include endovascular embolization with a metal coil or plug, balloon-occluded
             retrograde transvenous obliteration, and shunt-preserving disconnection of the systemic and portal
             circulation.73–76 A comparative study of the long-term outcomes and efficacy of these different
             therapeutic options is needed. Lastly, Table 2 outlines and compares the clinical manifestations,
             diagnostics, and treatments of the 5 major types of splenic vascular diseases, and Fig. 3 and 4
             demonstrate schematic diagrams of the structures of the spleen that illustrate the typical abnormality of
             each disease.




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                     Page 17 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 17 of 27 PageID #: 190
Vascular Diseases of the Spleen: A Review                                                                                 5/14/20, 11:06 AM




                                                                                          Open in a separate window
                  Fig. 3.
                  Schematic diagrams of a splenic vein thrombosis with associated splenomegaly (topmost image), splenic
                  vein aneurysm (center image), and a splenic artery aneurysm (bottom image).




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                         Page 18 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 18 of 27 PageID #: 191
Vascular Diseases of the Spleen: A Review                                                                                 5/14/20, 11:06 AM




                                                                                           Open in a separate window
                  Fig. 4.
                  Schematic diagrams of a splenic arteriovenous fistula (top image) and a spontaneous splenorenal shunt
                  connecting the splenic vein and left renal vein (bottom image).



             Acknowledgement
             The support of the Herman Lopata Chair in Hepatitis Research to GY Wu is gratefully acknowledged.

             Abbreviations




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                         Page 19 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 19 of 27 PageID #: 192
Vascular Diseases of the Spleen: A Review                                                                      5/14/20, 11:06 AM




               CT            computed tomography

               DSA           digital subtraction angiography

               EGD           esophagogastroduodenoscopy

               EUS           endoscopic ultrasound

               GI            gastrointestinal

               HCC           hepatocellular carcinoma

               MDCTA multidetector computed tomographic angiography

               MRA           magnetic resonance angiography

               MRI           magnetic resonance imaging

               PSVT          portal or splenic vein thrombosis

               SAA           splenic artery aneurysm

               SAVF          splenic arteriovenous fistula

               SSRS          spontaneous splenorenal shunt

               SVA           splenic vein aneurysm

               SVT           splenic vein thrombosis

               US            ultrasound


             References
             1. Moore KL, Dalley AF, II, Agur AMR. Clinically Oriented Anatomy. 7th ed. Lippincott Williams &
             Wilkins; 2014. Abdomen; pp. 263–265. [Google Scholar]

             2. Drake RL, Vogl AW, Mitchell AW. Gray’s Anatomy for Students. 3rd ed. Philadelphia: Churchill
             Livingstone; 2015. Abdominal viscera; pp. 346–355. [Google Scholar]

             3. Wilkins BS, Wright DH. Illustrated Pathology of the Spleen. United Kingdom: Cambridge
             University Press; 2000. Normal Structure, Development and Functions of the Spleen; pp. 13–16.
             [Google Scholar]

             4. Weber SM, Rikkers LF. Splenic vein thrombosis and gastrointestinal bleeding in chronic
             pancreatitis. World J Surg. 2003;27:1271–1274. doi: 10.1007/s00268-003-7247-6. [PubMed]
             [Google Scholar]




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                             Page 20 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 20 of 27 PageID #: 193
Vascular Diseases of the Spleen: A Review                                                                           5/14/20, 11:06 AM



             5. Agarwal AK, Raj Kumar K, Agarwal S, Singh S. Significance of splenic vein thrombosis in chronic
             pancreatitis. Am J Surg. 2008;196:149–154. doi: 10.1016/j.amjsurg.2007.07.039. [PubMed]
             [Google Scholar]

             6. Butler JR, Eckert GJ, Zyromski NJ, Leonardi MJ, Lillemoe KD, Howard TJ. Natural history of
             pancreatitis-induced splenic vein thrombosis: a systematic review and meta-analysis of its incidence
             and rate of gastrointestinal bleeding. HPB (Oxford) 2011;13:839–845. doi: 10.1111/j.1477-
             2574.2011.00375.x. [PMC free article] [PubMed] [Google Scholar]

             7. Sutton JP, Yarborough DY, Richards JT. Isolated splenic vein occlusion. Review of literature and
             report of an additional case. Arch Surg. 1970;100:623–626. doi:
             10.1001/archsurg.1970.01340230089024. [PubMed] [Google Scholar]

             8. Tan KG, Roberts-Thomson IC. Images of interest. Hepatobiliary and pancreatic: splenic vein
             thrombosis. J Gastroenterol Hepatol. 2005;20:1944. doi: 10.1111/j.1440-1746.2005.04188.x. [PubMed]
             [Google Scholar]

             9. McIntyre B, Marsh M, Walden J. Puzzles in practice: splenic vein thrombosis. Postgrad Med.
             2016;128:538–540. doi: 10.1080/00325481.2016.1185922. [PubMed] [Google Scholar]

             10. Simpson WG, Schwartz RW, Strodel WE. Splenic vein thrombosis. South Med J. 1990;83:417–
             421. doi: 10.1097/00007611-199004000-00014. [PubMed] [Google Scholar]

             11. Jain D, Verma K, Jain P. Disseminated tuberculosis causing isolated splenic vein thrombosis and
             multiple splenic abscesses. Oxf Med Case Reports. 2014;2014:107–109. doi: 10.1093/omcr/omu042.
             [PMC free article] [PubMed] [Google Scholar]

             12. Ghelfi J, Thony F, Frandon J, Rodiere M, Leroy V, Vendrell A. Gastrointestinal bleeding due to
             pancreatitis-induced splenic vein thrombosis: Treatment with percutaneous splenic vein recanalization.
             Diagn Interv Imaging. 2016;97:677–679. doi: 10.1016/j.diii.2016.01.005. [PubMed] [Google Scholar]

             13. Luo X, Nie L, Wang Z, Tsauo J, Tang C, Li X. Transjugular endovascular recanalization of splenic
             vein in patients with regional portal hypertension complicated by gastrointestinal bleeding. Cardiovasc
             Intervent Radiol. 2014;37:108–113. doi: 10.1007/s00270-013-0625-z. [PubMed] [Google Scholar]

             14. Wang Q, Xiong B, Zheng C, Liang M, Han P. Splenic arterial embolization in the treatment of
             severe portal hypertension due to pancreatic diseases: the primary experience in 14 patients.
             Cardiovasc Intervent Radiol. 2016;39:353–358. doi: 10.1007/s00270-015-1199-8. [PMC free article]
             [PubMed] [Google Scholar]

             15. Lewis JD, Faigel DO, Morris JB, Siegelman ES, Kochman ML. Splenic vein thrombosis secondary
             to focal pancreatitis diagnosed by endoscopic ultrasonography. J Clin Gastroenterol. 1998;26:54–56.
             doi: 10.1097/00004836-199801000-00014. [PubMed] [Google Scholar]

             16. Krauth MT, Lechner K, Neugebauer EA, Pabinger I. The postoperative splenic/portal vein
             thrombosis after splenectomy and its prevention--an unresolved issue. Haematologica. 2008;93:1227–
             1232. doi: 10.3324/haematol.12682. [PubMed] [Google Scholar]



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                   Page 21 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 21 of 27 PageID #: 194
Vascular Diseases of the Spleen: A Review                                                                        5/14/20, 11:06 AM



             17. Ikeda M, Sekimoto M, Takiguchi S, Kubota M, Ikenaga M, Yamamoto H, et al. High incidence of
             thrombosis of the portal venous system after laparoscopic splenectomy: a prospective study with
             contrast-enhanced CT scan. Ann Surg. 2005;241:208–216. doi: 10.1097/01.sla.0000151794.28392.a6.
             [PMC free article] [PubMed] [Google Scholar]

             18. Köklü S, Coban S, Yüksel O, Arhan M. Left-sided portal hypertension. Dig Dis Sci. 2007;52:1141–
             1149. doi: 10.1007/s10620-006-9307-x. [PubMed] [Google Scholar]

             19. Köklü S, Yüksel O, Arhan M, Coban S, Başar O, Yolcu OF, et al. Report of 24 left-sided portal
             hypertension cases: a single-center prospective cohort study. Dig Dis Sci. 2005;50:976–982. doi:
             10.1007/s10620-005-2674-x. [PubMed] [Google Scholar]

             20. Vanhoenacker FM, Op de Beeck B, De Schepper AM, Salgado R, Snoeckx A, Parizel PM. Vascular
             disease of the spleen. Seminars in Ultrasound, CT and MR. 2007;28:35–51. doi:
             10.1053/j.sult.2006.10.006. [PubMed] [Google Scholar]

             21. Perri RE, Chiorean MV, Fidler JL, Fletcher JG, Talwalkar JA, Stadheim L, et al. A prospective
             evaluation of computerized tomographic (CT) scanning as a screening modality for esophageal varices.
             Hepatology. 2008;47:1587–1594. doi: 10.1002/hep.22219. [PubMed] [Google Scholar]

             22. Edelman RR, Zhao B, Liu C, Wentz KU, Mattle HP, Finn JP, et al. MR angiography and dynamic
             flow evaluation of the portal venous system. AJR Am J Roentgenol. 1989;153:755–760. doi:
             10.2214/ajr.153.4.755. [PubMed] [Google Scholar]

             23. Elsayes KM, Narra VR, Mukundan G, Lewis JS, Jr, Menias CO, Heiken JP. MR imaging of the
             spleen: spectrum of abnormalities. Radiographics. 2005;25:967–982. doi: 10.1148/rg.254045154.
             [PubMed] [Google Scholar]

             24. Wu Z, Zhou J, Pankaj P, Peng B. Comparative treatment and literature review for laparoscopic
             splenectomy alone versus preoperative splenic artery embolization splenectomy. Surg Endosc.
             2012;26:2758–2766. doi: 10.1007/s00464-012-2270-z. [PubMed] [Google Scholar]

             25. Sfyroeras GS, Antoniou GA, Drakou AA, Karathanos C, Giannoukas AD. Visceral venous
             aneurysms: clinical presentation, natural history and their management: a systematic review. Eur J Vasc
             Endovasc Surg. 2009;38:498–505. doi: 10.1016/j.ejvs.2009.05.016. [PubMed] [Google Scholar]

             26. Gomez R, Bentsen DM, Burd RS. Antenatal diagnosis of an extrahepatic portal vein aneurysm.
             South Med J. 2004;97:1023–1024. doi: 10.1097/01.SMJ.0000141307.19657.5E. [PubMed]
             [Google Scholar]

             27. Ma R, Balakrishnan A, See TC, Liau SS, Praseedom R, Jah A. Extra-hepatic portal vein aneurysm:
             A case report, overview of the literature and suggested management algorithm. Int J Surg Case Rep.
             2012;3:555–558. doi: 10.1016/j.ijscr.2012.07.009. [PMC free article] [PubMed] [Google Scholar]

             28. Torres G, Hines GL, Monteleone F, Hon M, Diel J. Splenic vein aneurysm: is it a surgical
             indication? J Vasc Surg. 1999;29:719–721. doi: 10.1016/S0741-5214(99)70320-4. [PubMed]
             [Google Scholar]



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                  Page 22 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 22 of 27 PageID #: 195
Vascular Diseases of the Spleen: A Review                                                                       5/14/20, 11:06 AM



             29. Tolgonay G, Ozbek SS, Oniz H, Süzer E, Yurdakul LO. Regression of splenic vein aneurysm
             following resolution of splenomegaly. J Clin Ultrasound. 1998;26:98–102. doi: 10.1002/(SICI)1097-
             0096(199802)26:2<98::AID-JCU9>3.0.CO;2-D. [PubMed] [Google Scholar]

             30. Cömert M, Erdem LO, Ozdolap S, Erdem CZ, Sarikaya S. Splenic vein aneurysm demonstrated by
             magnetic resonance angiography. Dig Dis Sci. 2005;50:1344–1346. doi: 10.1007/s10620-005-2785-4.
             [PubMed] [Google Scholar]

             31. Koc Z, Oguzkurt L, Ulusan S. Portal venous system aneurysms: imaging, clinical findings, and a
             possible new etiologic factor. AJR Am J Roentgenol. 2007;189:1023–1030. doi: 10.2214/AJR.07.2121.
             [PubMed] [Google Scholar]

             32. Lall P, Potineni L, Dosluoglu HH. Complete spontaneous regression of an extrahepatic portal vein
             aneurysm. J Vasc Surg. 2011;53:206–208. doi: 10.1016/j.jvs.2010.07.063. [PubMed] [Google Scholar]

             33. Shimoda M, Kubota K, Sakuma A, Hogami T, Yamaguchi H, Tagaya N. Intra-abdominal
             hemorrhage due to rupture of a splenic vein aneurysm: a case report. J Gastrointest Surg. 2003;7:683–
             686. doi: 10.1016/S1091-255X(03)00028-3. [PubMed] [Google Scholar]

             34. Atasoy KC, Fitoz S, Akyar G, Aytaç S, Erden I. Aneurysms of the portal venous system. Gray-
             scale and color Doppler ultrasonographic findings with CT and MRI correlation. Clin Imaging.
             1998;22:414–417. doi: 10.1016/S0899-7071(98)00036-9. [PubMed] [Google Scholar]

             35. Brock PA, Jordan PH, Jr, Barth MH, Rose AG. Portal vein aneurysm: a rare but important vascular
             condition. Surgery. 1997;121:105–108. doi: 10.1016/S0039-6060(97)90190-2. [PubMed]
             [Google Scholar]

             36. Tana C, Dietrich CF, Badea R, Chiorean L, Carrieri V, Schiavone C. Contrast-enhanced ultrasound
             in portal venous system aneurysms: a multi-center study. World J Gastroenterol. 2014;20:18375–
             18383. doi: 10.3748/wjg.v20.i48.18375. [PMC free article] [PubMed] [Google Scholar]

             37. Laurenzi A, Ettorre GM, Lionetti R, Meniconi RL, Colasanti M, Vennarecci G. Portal vein
             aneurysm: What to know. Dig Liver Dis. 2015;47:918–923. doi: 10.1016/j.dld.2015.06.003. [PubMed]
             [Google Scholar]

             38. Doust BD, Pearce JD. Gray-scale ultrasonic properties of the normal and inflamed pancreas.
             Radiology. 1976;120:653–657. doi: 10.1148/120.3.653. [PubMed] [Google Scholar]

             39. López-Machado E, Mallorquín-Jiménez F, Medina-Benítez A, Ruiz-Carazo E, Cubero-García M.
             Aneurysms of the Portal Venous System: Ultrasonography and CT findings. Aneurysms of the portal
             venous system: ultrasonography and CT findings. Eur J Radiol. 1998;26:210–214. doi: 10.1016/S0720-
             048X(96)01146-1. [PubMed] [Google Scholar]

             40. Moreno JA, Fleming MD, Farnell MB, Gloviczki P. Extrahepatic portal vein aneurysm. J Vasc
             Surg. 2011;54:225–226. doi: 10.1016/j.jvs.2010.05.113. [PubMed] [Google Scholar]

             41. Iimuro Y, Suzumura K, Ohashi K, Tanaka H, Iijima H, Nishiguchi S, et al. Hemodynamic analysis
             and treatment of an enlarging extrahepatic portal aneurysm: report of a case. Surg Today. 2015;45:383–
             389. doi: 10.1007/s00595-014-0882-8. [PubMed] [Google Scholar]

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                 Page 23 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 23 of 27 PageID #: 196
Vascular Diseases of the Spleen: A Review                                                                       5/14/20, 11:06 AM



             42. Debernardi-Venon W, Stradella D, Ferruzzi G, Marchisio F, Elia C, Rizzetto M. Extrahepatic
             aneurysm of the portal venous system and portal hypertension. World J Hepatol. 2013;5:149–151. doi:
             10.4254/wjh.v5.i3.149. [PMC free article] [PubMed] [Google Scholar]

             43. Al-Habbal Y, Christophi C, Muralidharan V. Aneurysms of the splenic artery - a review. Surgeon.
             2010;8:223–231. doi: 10.1016/j.surge.2009.11.011. [PubMed] [Google Scholar]

             44. Tessier DJ, Stone WM, Fowl RJ, Abbas MA, Andrews JC, Bower TC, et al. Clinical features and
             management of splenic artery pseudoaneurysm: case series and cumulative review of literature. J Vasc
             Surg. 2003;38:969–974. doi: 10.1016/S0741. [PubMed] [Google Scholar]

             45. Lakin RO, Bena JF, Sarac TP, Shah S, Krajewski LP, Srivastava SD, et al. The contemporary
             management of splenic artery aneurysms. J Vasc Surg. 2011;53:958–964. discussion 965. doi:
             10.1016/j.jvs.2010.10.055. [PubMed] [Google Scholar]

             46. Mattar SG, Lumsden AB. The management of splenic artery aneurysms: experience with 23 cases.
             Am J Surg. 1995;169:580–584. doi: 10.1016/S0002-9610(99)80225-6. [PubMed] [Google Scholar]

             47. Pulli R, Innocenti AA, Barbanti E, Dorigo W, Turini F, Gatti M, et al. Early and long-term results
             of surgical treatment of splenic artery aneurysms. Am J Surg. 2001;182:520–523. doi: 10.1016/S0002-
             9610(01)00744-9. [PubMed] [Google Scholar]

             48. Hogendoorn W, Lavida A, Hunink MG, Moll FL, Geroulakos G, Muhs BE, et al. Open repair,
             endovascular repair, and conservative management of true splenic artery aneurysms. J Vasc Surg.
             2014;60:1667–1676. e1. doi: 10.1016/j.jvs.2014.08.067. [PubMed] [Google Scholar]

             49. Lee PC, Rhee RY, Gordon RY, Fung JJ, Webster MW. Management of splenic artery aneurysms:
             the significance of portal and essential hypertension. J Am Coll Surg. 1999;189:483–490. doi:
             10.1016/S1072-7515(99)00168-4. [PubMed] [Google Scholar]

             50. Abbas MA, Stone WM, Fowl RJ, Gloviczki P, Oldenburg WA, Pairolero PC, et al. Splenic artery
             aneurysms: two decades experience at Mayo clinic. Ann Vasc Surg. 2002;16:442–449. doi:
             10.1007/s10016-001-0207-4. [PubMed] [Google Scholar]

             51. Ulu EM, Kirbas I, Emiroglu FK, Cakir B, Harman A, Bakar C, et al. Multidetector CT findings of
             splenic artery aneurysm in children with chronic liver disease. Pediatr Radiol. 2008;38:1095–1098. doi:
             10.1007/s00247-008-0976-9. [PubMed] [Google Scholar]

             52. Tiberio GA, Bonardelli S, Gheza F, Arru L, Cervi E, Giulini SM. Prospective randomized
             comparison of open versus laparoscopic management of splenic artery aneurysms: a 10-year study.
             Surg Endosc. 2012 doi: 10.1007/s00464-012-2413-2. [PubMed] [Google Scholar]

             53. Kim Y, Johna S. Laparoscopic excision of splenic artery aneurysm. JSLS. 2013;17:132–134. doi:
             10.4293/108680812X13517013317392. [PMC free article] [PubMed] [Google Scholar]

             54. Obuchi T, Sasaki A, Nakajima J, Nitta H, Otsuka K, Wakabayashi G. Laparoscopic surgery for
             splenic artery aneurysm. Surg Laparosc Endosc Percutan Tech. 2009;19:338–340. doi:
             10.1097/SLE.0b013e3181a89206. [PubMed] [Google Scholar]


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                 Page 24 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 24 of 27 PageID #: 197
Vascular Diseases of the Spleen: A Review                                                                          5/14/20, 11:06 AM



             55. Varnagy D, Sendzischew M, Hertz JA, Sendzischew H. Endovascular management of a ruptured
             splenic artery aneurysm. Vasc Endovascular Surg. 2007;41:68–72. doi: 10.1177/1538574406290209.
             [PubMed] [Google Scholar]

             56. Roland J, Brody F, Venbrux A. Endovascular management of a splenic artery aneurysm. Surg
             Laparosc Endosc Percutan Tech. 2007;17:459–461. doi: 10.1097/SLE.0b013e31814a5772. [PubMed]
             [Google Scholar]

             57. Schmidt JH, Howard RJ, Herrera MA, Hawkins IF. Splenic arteriovenous fistula with portal
             hypertension, ascites, and diarrhea. South Med J. 1988;81:670–672. doi: 10.1097/00007611-
             198805000-00033. [PubMed] [Google Scholar]

             58. Siablis D, Papathanassiou ZG, Karnabatidis D, Christeas N, Katsanos K, Vagianos C. Splenic
             arteriovenous fistula and sudden onset of portal hypertension as complications of a ruptured splenic
             artery aneurysm: Successful treatment with transcatheter arterial embolization. A case study and review
             of the literature. World J Gastroenterol. 2006;12:4264–4266. doi: 10.3748/wjg.v12.i26.4264.
             [PMC free article] [PubMed] [Google Scholar]

             59. Yadav R, Tiwari MK, Mathur RM, Verma AK. Unusually giant splenic artery and vein aneurysm
             with arteriovenous fistula with hypersplenism in a nulliparous woman. Interact Cardiovasc Thorac
             Surg. 2009;8:384–386. doi: 10.1510/icvts.2008.196121. [PubMed] [Google Scholar]

             60. Saddekni S, Anis KH, Hegazi AA, Hamed MF, Abdel Aal AK. Traumatic complex splenic
             arteriovenous fistula causing prehepatic portal hypertension and variceal bleeding: the importance of
             the diagnosis for the endovascular treatment approach. Vasc Endovascular Surg. 2014;48:180–185. doi:
             10.1177/1538574413513340. [PubMed] [Google Scholar]

             61. Azar CR, Al-Kutoubi AO, Mourad FH. A short case of a splenic arteriovenous fistula coexisting
             with portal hypertension secondary to hepatitis C: Radiologic diagnosis and treatment. J Med Imaging
             Radiat Oncol. 2010;54:134–136. doi: 10.1111/j.1754-9485.2010.02151.x. [PubMed] [Google Scholar]

             62. Buchholz RR. Arteriovenous fistula of the splenic vessels; report of a case following splenectomy.
             Ann Surg. 1959;149:590–592. doi: 10.1097/00000658-195904000-00023. [PMC free article] [PubMed]
             [Google Scholar]

             63. Piscaglia F, Valgimigli M, Serra C, Donati G, Gramantieri L, Bolondi L. Duplex Doppler findings
             in splenic arteriovenous fistula. J Clin Ultrasound. 1998;26:103–105. doi: 10.1002/(SICI)1097-
             0096(199802)26:2<103::AID-JCU10>3.0.CO;2-N. [PubMed] [Google Scholar]

             64. Ueda T, Murata S, Yamamoto A, Tamai J, Kobayashi Y, Hiranuma C, et al. Endovascular treatment
             of post-laparoscopic pancreatectomy splenic arteriovenous fistula with splenic vein aneurysm. World J
             Gastroenterol. 2015;21:7907–7910. doi: 10.3748/wjg.v21.i25.7907. [PMC free article] [PubMed]
             [Google Scholar]

             65. Tun TN, Punamiya S. Gastric variceal bleeding precipitated by a mycotic splenic arteriovenous
             fistula in a cirrhotic patient: radiological diagnosis and endovascular treatment. Singapore Med J.
             2014;55:e180–e183. doi: 10.11622/smedj.2014166. [PMC free article] [PubMed] [Google Scholar]


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                  Page 25 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 25 of 27 PageID #: 198
Vascular Diseases of the Spleen: A Review                                                                            5/14/20, 11:06 AM



             66. Chen JS, Chuang SC, Wang SN, Chang WT, Kuo KK, Lee KT, et al. Natural course of splenic
             artery aneurysm with associated spontaneous splenorenal shunt in non-cirrhotic liver: an 18-year
             observational follow-up and review of literature. Kaohsiung J Med Sci. 2013;29:55–58. doi:
             10.1016/j.kjms.2012.08.009. [PubMed] [Google Scholar]

             67. Tarantino G, Citro V, Conca P, Riccio A, Tarantino M, Capone D, et al. What are the implications
             of the spontaneous spleno-renal shunts in liver cirrhosis? BMC Gastroenterol. 2009;9:89. doi:
             10.1186/1471-230X-9-89. [PMC free article] [PubMed] [Google Scholar]

             68. von Herbay A, Frieling T, Häussinger D. Color Doppler sonographic evaluation of spontaneous
             portosystemic shunts and inversion of portal venous flow in patients with cirrhosis. J Clin Ultrasound.
             2000;28:332–339. doi: 10.1002/1097-0096(200009)28:7<332::AID-JCU3>3.0.CO;2-9. [PubMed]
             [Google Scholar]

             69. Culafic D, Perisic M, Vojinovic-Culafic V, Sagic D, Kerkez M. Spontaneous splenorenal shunt in a
             patient with liver cirrhosis and hypertrophic caudal lobe. J Gastrointestin Liver Dis. 2006;15:289–292.
             [PubMed] [Google Scholar]

             70. Cacciapaglia F, Vadacca M, Coppolino G, Buzzulini F, Rigon A, Zennaro D, et al. Spontaneous
             splenorenal shunt in a patient with antiphospholipid syndrome: the first case reported. Lupus.
             2007;16:56–58. doi: 10.1177/0961203306072390. [PubMed] [Google Scholar]

             71. Ji EK, Yoo SJ, Kim JH, Cho KS. Congenital splenorenal venous shunt detected by prenatal
             ultrasonography. J Ultrasound Med. 1999;18:437–439. doi: 10.7863/jum.1999.18.6.437. [PubMed]
             [Google Scholar]

             72. Bagheri M, Hajati A, Hosseini M, Ostad SP. Comparison of findings of spontaneous splenorenal
             shunt in color Doppler sonography with multislice CT scan (64 slices) in liver transplant candidates.
             Eur J Radiol. 2012;81:2027–2036. doi: 10.1016/j.ejrad.2011.06.008. [PubMed] [Google Scholar]

             73. Lee SG, Moon DB, Ahn CS, Kim KH, Hwang S, Park KM, et al. Ligation of left renal vein for
             large spontaneous splenorenal shunt to prevent portal flow steal in adult living donor liver
             transplantation. Transpl Int. 2007;20:45–50. doi: 10.1111/j.1432-2277.2006.00392.x. [PubMed]
             [Google Scholar]

             74. Tallón Aguilar L, Jiménez Riera G, Suárez Artacho G, Marín Gómez LM, Serrano Díaz-Canedo J,
             Gómez Bravo MA. Posttransplantation portal thrombosis secondary to splenorenal shunt persistence.
             Transplant Proc. 2010;42:3169–3170. doi: 10.1016/j.transproceed.2010.05.075. [PubMed]
             [Google Scholar]

             75. Rogal SS, Hu A, Bandi R, Shaikh O. Novel therapy for non-cirrhotic hyperammonemia due to a
             spontaneous splenorenal shunt. World J Gastroenterol. 2014;20:8288–8291. doi:
             10.3748/wjg.v20.i25.8288. [PMC free article] [PubMed] [Google Scholar]

             76. Zamora CA, Sugimoto K, Tsurusaki M, Yamaguchi M, Izaki K, Taniguchi T, et al. Portosplenic
             blood flow separation in a patient with portosystemic encephalopathy and a spontaneous splenorenal
             shunt. J Vasc Interv Radiol. 2004;15:875–879. doi: 10.1097/01.RVI.0000136984.47892.4C. [PubMed]
             [Google Scholar]

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                   Page 26 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 26 of 27 PageID #: 199
Vascular Diseases of the Spleen: A Review                                                                            5/14/20, 11:06 AM




                 Articles from Journal of Clinical and Translational Hepatology are provided here courtesy of Xia & He
                                                        Publishing Inc. (USA)




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5472936/                                                                    Page 27 of 27

                 Case 3:16-cr-00102 Document 50-3 Filed 05/14/20 Page 27 of 27 PageID #: 200
